***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     STATE OF CONNECTICUT v. DARYL PETITT
                  (AC 38993)
                         Lavine, Elgo and Flynn, Js.

                                   Syllabus

Convicted, following a jury trial, of three counts of the crime of sale of
    narcotics, the defendant appealed to this court. The defendant’s convic-
    tion arose from three drug transactions between the defendant and an
    undercover police officer, T, who, after each transaction, handed the
    drugs off to a supervising police officer, C. The drugs were later delivered
    to the state laboratory, where a forensic science examiner, V, analyzed
    the drugs and confirmed that they were cocaine. At trial, C identified,
    solely on the basis of markings on the packaging and the number of
    bags, exhibit 1 as the cocaine that the defendant had sold to T during
    the first sale, exhibit 2 as the cocaine sold during the second sale, and
    exhibit 3 as the cocaine sold during the third sale. Exhibit 1 was admitted
    into evidence without objection by the defendant, but the trial court
    sustained the defendant’s objections to exhibits 2 and 3, concluding that
    there was an inadequate foundation for the evidence because C did not
    have firsthand knowledge that would tie the cocaine to the defendant.
    T later testified and identified all three exhibits as the cocaine he had
    purchased from the defendant and subsequently handed off to C. The
    court overruled the defendant’s renewed objections to exhibits 2 and
    3 and admitted the exhibits into evidence, stating that the evidence had
    been authenticated and that the weight given to such evidence was a
    matter for the jury. Held:
1. The trial court did not abuse its discretion in admitting into evidence
    exhibits 2 and 3, the cocaine from the second and third sales, as that court
    could have determined with reasonable probability that the contents of
    those exhibits were in substantially the same condition as when the
    offense was committed: the chain of custody of each batch of cocaine
    was reasonably traced to permit the jury to find that what was turned
    over by T to C, was subsequently tested in the state laboratory, and
    appeared in court, was the cocaine purchased from the defendant, as
    the testimony of T and C identifying the cocaine completed the chain
    of custody from the defendant to the securing of the drugs, and the
    testimony of V, coupled with an exhibit showing when the cocaine was
    delivered to the laboratory, completed the chain of custody and provided
    confirmation that the cocaine seized from the defendant was what V
    received and tested; furthermore, this court declined to hold that evi-
    dence is inadmissible unless it is either unique or distinguishable on
    its own or unless the first officer to encounter the evidence puts a
    distinguishing mark on it, as it was not practical to require all cooperating
    civilian buyers of narcotics to mark, change or alter the appearance of
    evidence or its packaging before delivering it to the supervising police
    officers or to require more of undercover police officers than from
    other cooperating witnesses, and this court was bound by precedent
    established by our Supreme Court upholding the validity of the chain
    of custody as a proper means of authentication.
2. The defendant could not prevail on his claim that the trial court committed
    plain error by admitting into evidence exhibit 1, the cocaine from the
    first sale between the defendant and T, which was based on his claim
    that T, who was the only police officer who saw the drug transactions,
    could not authenticate the drugs; exhibit 1 would have been properly
    admitted into evidence even if the defendant had objected, as the testi-
    mony of V established that exhibit 1 was cocaine, and the testimony of
    T, C, and V, along with an exhibit showing when the cocaine was
    delivered to the laboratory, established the same chain of custody for
    exhibit 1 as was established for exhibits 2 and 3, there was no obvious
    error affecting the fairness and integrity of the trial where the sole
    difference in the admissions of exhibit 1 and exhibits 2 and 3 was the
    defendant’s failure to object, and the defendant did not show that any
    manifest injustice would result from the failure to grant the relief he
    sought.
     Argued September 19—officially released December 5, 2017

                       Procedural History

   Substitute information charging the defendant with
three counts of the crime of sale of narcotics, brought
to the Superior Court in the judicial district of Stamford-
Norwalk, geographical area number one, and tried to
the jury before Blawie, J.; verdict and judgment of
guilty, from which the defendant appealed to this
court. Affirmed.
  Daniel J. Foster, assigned counsel, for the appel-
lant (defendant).
  James M. Ralls, assistant state’s attorney, with
whom, on the brief, were Richard J. Colangelo, Jr.,
state’s attorney, and Susan M. Campbell, assistant
state’s attorney, for the appellee (state).
                          Opinion

    FLYNN, J. Real evidence that plays an actual and
direct part in the incidents giving rise to a criminal trial
may be properly authenticated because it was found or
seized at the crime scene. Where that real evidence is
a narcotic substance, the state’s proof of that narcotic
character is properly authenticated by presenting testi-
mony tracing the evidence from the time it was found
or, in this case, purchased to the time it is offered in
the courtroom with sufficient completeness to render
it reasonably probable that what is offered is the original
and has neither been changed nor altered.
   The defendant, Daryl Petitt, appeals from the judg-
ment of conviction, rendered after a jury trial, of three
counts of illegal sale of narcotics in violation of General
Statutes § 21a-277 (a). On appeal, the defendant claims
the trial court abused its discretion in admitting into
evidence crack cocaine from the second and third sales
the defendant made to an undercover police officer,
who could not authenticate the drugs because he made
no distinguishing mark on the contraband. The defen-
dant also claims that the trial court committed plain
error by not striking from evidence the crack cocaine
from the first sale the defendant made to the officer
because the evidence was not first properly authenti-
cated. He seeks reversal of all three counts and a new
trial on each of them. We conclude that because the
chain of custody was properly established for all three
pieces of evidence, the trial court neither abused its
discretion nor committed plain error in admitting them
into evidence for the jury’s consideration. We accord-
ingly affirm the judgment.
   The following facts, which the jury reasonably could
have found, and procedural history are pertinent to this
appeal.1 In the fall of 2013, a confidential informant
informed Stamford Police Officer Michael Connelly that
a man who went by the name ‘‘DP’’ was selling crack
cocaine. The informant provided Connelly with DP’s
cell phone number, which one could call to make
arrangements with DP to buy drugs. Connelly identified
DP as the defendant and, as officer in charge, proceeded
to conduct an investigation using an undercover officer.
  The investigation consisted of three drug buys using
money provided by Connelly, which were conducted
by Waterbury Police Detective Maximo Torres acting
as undercover officer. Torres wore a Kel monitoring
device, which recorded and transmitted audio and
global positioning system (GPS) information to other
officers stationed nearby. After each sale, Torres met
Connelly at a prearranged safe location and gave Con-
nelly the drugs he purchased from the defendant.
  The first sale took place on October 29, 2013. On that
date, Torres called the defendant and asked for $100
worth of cocaine. The defendant agreed to sell Torres
the cocaine and had Torres meet him at a bodega. There,
the defendant and a man the defendant introduced as
his cousin got into Torres’ car. During the ride, the Kel
device recorded the defendant stating that he had three
bags left to sell and that he sold ‘‘base.’’ Torres drove
the two to another location, where the cousin briefly
left. The cousin returned with drugs that he then handed
to the defendant. Torres drove the two back to the
bodega, where the defendant gave Torres six pieces of
cocaine in bags in exchange for $100. The defendant
and the cousin left. Torres met police at the safe area,
where he gave Connelly the six bags of cocaine that he
obtained from the defendant. Connelly weighed, field-
tested and secured the drugs in an evidence locker
pending further testing at the state laboratory.
   The second sale occurred on November 5, 2013. Tor-
res called the defendant, and they arranged to meet in
downtown Stamford. Torres was met by the defendant
and a woman he introduced as his girlfriend. Torres
drove them to another location. While the three were
in the car outside of the Stamford Police Department,
the defendant exchanged six bags of cocaine with Tor-
res for $100. Torres eventually drove the two to a restau-
rant and dropped them off. Torres met police at the
safe area, where he gave Connelly the six bags of
cocaine that he obtained from the defendant. Connelly
weighed, field-tested and secured the drugs in a police
property locker pending future testing at the state labo-
ratory.
   The third sale also occurred on November 5, 2013.
Torres called the defendant asking for $50 worth of
cocaine. Torres picked up the defendant and his girl-
friend at the restaurant and drove them to an apartment
complex. Upon arrival, the defendant exchanged three
bags of cocaine with Torres for $50. After dropping
them off, Torres met police at the safe area, where he
gave Connelly the three bags of cocaine the defendant
had given to him. Connelly weighed, field-tested and
secured the drugs in a police property locker pending
future testing at the state laboratory.
  The drugs Torres purchased from the defendant,
which had been weighed, field-tested, and secured by
Connelly, later were delivered to the state laboratory
by Stamford Police Officer Terry Lauf on June 17, 2014.
Vivian Texidor, a forensic science examiner at the state
laboratory, was assigned to analyze the drugs to confirm
that they indeed were narcotics. She opened the packag-
ing on June 23, 2014, but did not test the drugs until
June 30, 2014. After taking photos of the drugs and
weighing them, Texidor performed tests and deter-
mined that the drugs were cocaine in freebase form.2
After testing, Texidor sealed the drugs in bags, labeled
them and initialed them. At trial, Texidor identified the
drugs by the label and her initials.
  The defendant was charged with three counts of ille-
gal sale of narcotics. Following a jury trial, he was
convicted on all counts, and was sentenced to a total
effective sentence of twelve years of imprisonment,
followed by five years of special parole. This appeal
followed. Additional facts will be set forth as necessary.
                            I
   The defendant first claims that the trial court abused
its discretion when it admitted into evidence the
cocaine from the second and third sales. The defendant
argues that because Torres did not make any identifying
mark on the drugs before he handed them off to Con-
nelly, no witness could authenticate the evidence as
being exactly what the defendant had sold to Torres.
The state contends that the drugs were positively identi-
fied by Torres and that, even absent this positive identi-
fication, the drugs were properly authenticated through
the chain of custody.
   The following additional facts are pertinent to our
analysis. At trial, the state introduced its exhibit 1,
which Connelly identified as the six bags3 of crack
cocaine the defendant had sold to Torres during the
first sale on October 29, 2013. Connelly also identified
his name on the bag containing the bags of cocaine and
the heat seal the Stamford Police Department put on
the outer bag to prevent tampering. The state offered
exhibit 1 into evidence, and it was admitted without
objection.
   Later, the state introduced its exhibit 2. Connelly
identified his name written on the outer packaging con-
taining the drugs and the heat seal applied by the prop-
erty personnel at the Stamford Police Department.
Connelly, however, had trouble identifying the evidence
through the outer packaging, so he asked for permission
to open the outer packaging, which the court allowed.
Connelly then was able to identify the exhibit as the
six bags of crack cocaine the defendant had sold Torres
during the first November 5, 2013 sale. When the state
subsequently offered exhibit 2 into evidence, the defen-
dant objected. Defense counsel questioned Connelly as
to how he could identify the evidence. Connelly replied
that, between the markings on the packaging and the
number of bags of cocaine inside, he knew the evidence
was what he had received from Torres. The trial court
sustained the objection, concluding that there was an
inadequate foundation for the evidence because,
although Connelly testified that he had received the
cocaine from Torres, Connelly did not have firsthand
knowledge that would tie the cocaine to the defendant.4
  Similarly, when the state introduced its exhibit 3,
Connelly again had trouble seeing through the outer
packaging. After opening it, Connelly identified his
name on the evidence. He then identified the three bags
of cocaine the defendant had sold to Torres during the
second sale on November 5, 2013. The state then offered
the exhibit into evidence, and the defendant again
objected. The trial court sustained the objection for the
same reasons as before.
   Torres later testified and identified all three exhibits
as the crack cocaine he had purchased from the defen-
dant and subsequently handed off to Connelly at the
prearranged locations.5 Based on Torres’ testimony, the
state again offered exhibits 2 and 3 into evidence. The
defendant objected to each. During voir dire, defense
counsel questioned Torres as to whether there was
anything on the evidence that positively identified it to
him, which Torres said there was not. The trial court
then asked Torres whether he put any identifying mark
on the bags himself. Torres stated he did not and that
it was not common practice for him to mark evidence
before handing it off. Defense counsel also asked Torres
whether the Waterbury Police Department used a differ-
ent label for its evidence than the Stamford Police
Department, and Torres confirmed that it did use a
different label. The defendant claimed that because
cocaine is fungible, Torres could not positively identify
the drugs because he did not mark the drugs himself
and the labels on the exhibits presented at trial were
different from what he would have seen as a Waterbury
police officer. The trial court overruled the objections,
stating that the evidence had been authenticated and
that the weight given to such evidence was a matter
for the jury. Accordingly, the court admitted exhibits
2 and 3 into evidence.6
                             A
   Section 9-1 (a) of the Connecticut Code of Evidence
provides: ‘‘The requirement of authentication as a con-
dition precedent to admissibility is satisfied by evidence
sufficient to support a finding that the offered evidence
is what its proponent claims it to be.’’ The proponent
need only advance prima facie proof that the proffered
evidence is what it is claimed to be before the evidence
may be admitted, with the ultimate determination of
authenticity resting with the fact finder. See, e.g., State
v. Bruno, 236 Conn. 514, 551, 673 A.2d 1117 (1996); Neil
v. Miller, 2 Root (Conn.) 117, 118 (1794). The opposing
party is free to offer evidence to discredit this prima
facie showing. Shulman v. Shulman, 150 Conn. 651,
659–60, 193 A.2d 525 (1963).
   ‘‘For purposes of authentication . . . an adequate
foundation to authenticate the exhibit would be testi-
mony that the [real evidence] offered is the [evidence]
that was found [at the scene of the crime]. The offered
item may possess characteristics that are fairly unique
and readily identifiable. If so, the testimony of a percipi-
ent witness . . . will be sufficient to support a finding
that the [real evidence] is what it is claimed to be. On
the other hand, if the offered evidence is of such a
nature as not to be readily identifiable, the foundation
for authentication will be substantially more elaborate.
Typically, it will entail testimony that traces the chain
of custody of the item from the moment it was found
to its appearance in the courtroom, with sufficient com-
pleteness to render it reasonably probable that the origi-
nal item has neither been exchanged nor altered.’’
(Footnotes omitted.) 2 C. McCormick, Evidence (7th
Ed. 2013) § 213, pp. 13–14.
   ‘‘[I]n a criminal prosecution, the state has the burden
of proving the case set forth in the information in all
its material parts beyond a reasonable doubt, so that
the court must find, in order to convict, that all the
elements of the crime charged have been established
beyond a reasonable doubt. . . . The trier must con-
sider, however, the whole evidence, taken together, and
is not bound to dissect it into unconnected fragments
for a separate microscopic examination of each, regard-
less of its relation to the rest. . . .
   ‘‘As a general rule, it may be said that the prosecution
is not required or compelled to prove each and every
circumstance in the chain of custody beyond a reason-
able doubt; the reasonable doubt must be to the whole
evidence and not to a particular fact in the case. . . .
An object connected with the commission of a crime,
however, must be shown to be in substantially the same
condition as when the crime was committed before it
can be properly admitted in evidence. . . .
   ‘‘There is no hard and fast rule that the prosecution
must exclude or disprove all possibility that the article
or substance has been tampered with; in each case the
trial court must satisfy itself in reasonable probability
that the substance had not been changed in important
respects. . . . The trial court must also decide under
the same test of reasonable probability whether the
identification and nature of contents is sufficient to
warrant its reception in evidence. . . . The court must
consider the nature of the article, the circumstances
surrounding its preservation and custody and the likeli-
hood of intermeddlers tampering with it in making its
determination; and there is no rule which requires the
state to produce as witnesses all persons who were in
a position to come into contact with the substance
sought to be introduced in evidence.’’ (Citations omit-
ted.) State v. Johnson, 162 Conn. 215, 231–33, 292 A.2d
903 (1972).
   In the present case, the jury found that the defendant
had sold cocaine to Torres. The defendant, though,
claims, without citation to any authority, that Torres
needed to positively identify the exhibits in order to
authenticate them. He contends that such identification
was impossible because cocaine is a fungible good that
has no unique or distinguishing characteristics on its
own, and Torres did not mark this specific cocaine
himself. The defendant’s contention, as fleshed out dur-
ing counsel’s oral argument before this court, is that
it is incumbent on the person who first obtains the
contraband from a defendant to mark it in a particular
way at the time of purchase or seizure so that it has a
distinguishing characteristic in order for it to be prop-
erly authenticated and admitted into evidence for the
jury’s consideration. The state, however, rightly points
out that the items did not have to be conclusively identi-
fied through their unique or distinguishing characteris-
tics because a chain of custody was established. The
state relies on State v. Hall, 165 Conn. 599, 345 A.2d
17 (1973), in support of its position.
   In Hall, an undercover police officer procured drugs
from the defendant, which two other officers observed.
Id., 601–602. After the sale, the undercover officer
handed off the drugs to one of the observing officers,
who secured it, conducted a Marquis reagent test, which
proved positive for narcotics, and later delivered the
drugs to the toxicological laboratory for further testing.
Id., 602. At trial, the drugs were admitted into evidence
when one of the observing officers was able to authenti-
cate the evidence because he saw the defendant sell the
drugs to the undercover officer, who was unavailable
to testify because he died prior to trial. Id., 602–605.
   The defendant in the present case argues that Hall
is inapplicable because the other police officers here
did not see the transfer of drugs from the defendant to
Torres. We disagree, however, and conclude that the
operative piece of Hall that is relevant here is that
someone who saw the sale testified to the drugs’ authen-
ticity. In Hall, it was one of the observing officers. Id.,
604. Here, it was Torres.7
   More on point is State v. Johnson, 166 Conn. 439,
352 A.2d 294 (1974). In Johnson, an undercover officer
arranged to purchase heroin from a drug dealer, who
needed to obtain the drugs from the defendant, his
supplier. Id., 440–41. In a parking lot, the defendant
threw a plastic bag into the dealer’s car and left. Id.,
441. When the dealer went to sell the drugs to the
undercover officer, other officers converged on the
scene and arrested the dealer. Id. The defendant was
apprehended nearby. Id. The plastic bag was taken from
the dealer by police and then delivered to the state
laboratory for its contents to be tested, which con-
firmed that the bag contained heroin. Id. The defendant
claimed the trial court erred in admitting the plastic
bag and its contents because there was insufficient
proof of identification. Id., 442. The trial court admitted
the evidence after the dealer and police officers identi-
fied the bag. Id., 442–43. The dealer testified that the
defendant threw a bag into the dealer’s car and that
the exhibit looked like the same bag the defendant
tossed to him, with the only difference being the loca-
tion of the elastic on the bag. Id., 442. The officer who
arrested the dealer testified that the exhibit was the
bag he seized from the dealer and then turned over to
another officer, who testified that the exhibit was the
bag he received and then delivered to the state labora-
tory. Id., 442–43. At no point does the opinion suggest
that anyone marked the bag. Our Supreme Court found
no error because ‘‘[t]he trial court must decide under the
test of reasonable probability whether the identification
and nature of contents are sufficient to warrant the
reception in evidence of an offered exhibit, and this
ruling of the trial judge may not be overturned except
for a clear abuse of discretion’’ which our Supreme
Court did not find. Id., 443.
   In the present case, the defendant’s argument is no
different from the argument that our Supreme Court
rejected forty-three years ago. In Johnson, the dealer,
the arresting officer and the officer who secured the
drugs all testified. Id., 442–43. Here, Torres and Con-
nelly provided the same complete chain from the defen-
dant to the drugs’ securing. In both cases, there was
evidence that, once secured, the drugs were then deliv-
ered to the state laboratory, which confirmed the pres-
ence of the narcotics in the items seized. Id., 441. Our
Supreme Court in Johnson found no abuse of discretion
in permitting such identification of contraband by an
admitted drug dealer who purchased from a supplier;
id., 443; we see no abuse of discretion in the admission
of such identification by an undercover officer making
a supervised controlled purchase, where a chain of cus-
tody was traced.
    The trial court admitted exhibits 1, 2 and 3 as case
law permitted it to do. See State v. Anonymous (83-
FG), 190 Conn. 715, 724–25, 463 A.2d 533 (1983). Texi-
dor’s later testimony coupled with exhibit 15, which
documented when Lauf delivered the bags of cocaine to
the state laboratory, completed the chain and provided
confirmation that the cocaine seized from the defendant
was what Texidor received and tested. This chain was
traced before the jury commenced deliberation and the
seized cocaine evidentiary exhibits were given to them.
‘‘It is not unusual to admit an exhibit into evidence
before its relationship to the issues of a case has been
established. . . . This procedure may expedite the
trial, and it is ordinarily not prejudicial because the
exhibit may be stricken if the necessary evidentiary
foundation is not eventually laid.’’ (Citations omit-
ted.) Id.
   Thus, the trial court here, in reasonable probability,
could have determined that the contents of exhibits 2
and 3 were in substantially the same condition as when
the offense was committed, so as to render the exhibits
admissible in evidence, especially in light of all of the
other evidence tending to support the reasonable infer-
ence that what the defendant sold to Torres was indeed
cocaine. The chain of custody of each batch of contra-
band cocaine was reasonably traced to permit the jury
to find that what was turned over by Torres to Connelly
and appeared in court was the cocaine purchased from
the defendant. Thus, the trial court did not abuse its
discretion in admitting exhibits 2 and 3 into evidence.
                             B
   The only alternative to the defendant’s claim that we
can glean from his arguments is that he is asking this
court to hold that evidence is inadmissible unless it is
either unique or distinguishable on its own or the first
officer to encounter the evidence puts a distinguishing
mark on it. Not all persons who participate in controlled
narcotic purchases are police officers; some are cooper-
ating civilians. It is not practical to require all such
cooperating buyers to mark, change or alter the appear-
ance of evidence or its packaging before delivering it
to the supervising police officers or to require more of
undercover police officers than from other cooperating
witnesses. Such intervention would raise questions
about its admissibility in an altered state. Furthermore,
such a holding would eliminate the chain of custody
as a valid option for authentication. Given the extent
of Supreme Court precedent upholding chain of custody
authentications, we decline to do so.8 ‘‘[I]t is well estab-
lished that this court, as an intermediate appellate tribu-
nal, is not at liberty to discard, modify, reconsider,
reevaluate or overrule the precedent of our Supreme
Court.’’ (Internal quotation marks omitted.) St. Joseph’s
High School, Inc. v. Planning & Zoning Commission,
176 Conn. App. 570, 595, 170 A.3d 73 (2017). We, thus,
are bound by precedent established by our Supreme
Court, our highest court and court of last resort in
upholding the validity of the chain of custody as a
proper means of authentication.9
                             II
  The defendant also claims that his conviction should
be reversed because the trial court committed plain
error in its admission, without objection by the defen-
dant, of exhibit 1, the cocaine from the first sale
between the defendant and Torres. We disagree.
   ‘‘An appellate court addressing a claim of plain error
first must determine if the error is indeed plain in the
sense that it is patent [or] readily [discernible] on the
face of a factually adequate record, [and] also . . .
obvious in the sense of not debatable. . . . This deter-
mination clearly requires a review of the plain error
claim presented in light of the record. . . . [T]he plain
error doctrine is reserved for truly extraordinary situa-
tions [in which] the existence of the error is so obvious
that it affects the fairness and integrity of and public
confidence in the judicial proceedings. . . . A party
cannot prevail under plain error unless it has demon-
strated that the failure to grant relief will result in mani-
fest injustice.’’ (Citations omitted; internal quotation
marks omitted.) State v. McClain, 324 Conn. 802, 812,
155 A.3d 209 (2017); see also Practice Book § 60-5 (‘‘The
court shall not be bound to consider a claim unless it
was distinctly raised at the trial or arose subsequent to
the trial. The court may in the interests of justice notice
plain error not brought to the attention of the trial
court.’’). In this case, we conclude that there was no
error.
   The testimonies of Torres, Connelly and Texidor, cou-
pled with exhibit 15, established the same chain of
custody for exhibit 1 as was established for exhibits 2
and 3. Texidor also established that exhibit 1 was
cocaine. Accordingly, the exhibit would have been prop-
erly admitted into evidence even if the defendant had
objected. We fail to see an obvious error affecting the
fairness and integrity of the trial where the sole differ-
ence in the admissions of exhibit 1 and exhibits 2 and
3 was the defendant’s failure to object. In addition, the
defendant has not shown that any manifest injustice
would result from the failure to grant the relief he seeks.
Under these circumstances, there can be no plain error.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     It is worth noting at the outset that the state and the defendant agree
on the entire chronology of events, with the defendant only disputing the
genuineness of the three exhibits of cocaine presented.
   2
     Texidor identified the weight of each exhibit as 1.009 grams for exhibit
1, 0.952 grams for exhibit 2 and 0.512 grams for exhibit 3. Connelly had
earlier identified the weights of the cocaine from the first sale weighing 1
gram, the second sale 0.9 grams and the third sale 0.6 grams.
   3
     Although we refer to these items as bags, they are tiny knotted bits of
glassine about the size of a raisin covering the cocaine.
   4
     Although the Kel device provided audio and GPS information to the
officers surveilling the sales, there was no video of the exchanges, and
Torres was the only officer who saw the sales.
   5
     Torres testified that, after the first sale, he ‘‘was brought to another
prearranged location. At that location . . . I handed over . . . what I pur-
chased from [the defendant] to the case officer.’’ When later asked what,
if anything, he had handed to Connelly after the second sale, Torres replied:
‘‘What was purchased from [the defendant].’’ When asked what he had
handed off to Connelly after the third sale, Torres replied: ‘‘[T]he contraband
that was purchased from [the defendant].’’
   6
     Although Texidor had not yet testified at the time the court admitted
exhibits 2 and 3 into evidence, she later testified and identified the exhibits
as being what she had tested. She further opined on their status as cocaine.
This testimony, coupled with exhibit 15, which was admitted into evidence
during Texidor’s testimony, provided the remaining links in the chain of
custody from the crime scene to the courtroom.
   7
     We previously have declined to apply Hall in circumstances where either
no witness saw the alleged transaction or the witness could not see what
precisely changed hands. In State v. Mierez, 24 Conn. App. 543, 551–54, 590
A.2d 469, cert. denied, 219 Conn. 910, 911, 593 A.2d 136 (1991), officers
could not describe what was passed from the defendant to the alleged buyer
other than as ‘‘small objects,’’ and they saw no money change hands. In
State v. Arbelo, 37 Conn. App. 156, 160, 655 A.2d 263 (1995), no witness saw
the alleged drug transaction. Similarly, in State v. Davis, 38 Conn. App. 621,
625, 662 A.2d 812, cert. denied, 235 Conn. 919, 665 A.2d 907 (1995), no
witness saw drugs pass from the defendant to the alleged buyer. Here,
because Torres was the buyer and the observing officer, and he paid the
dealer the money, and took possession of the drugs those issues are not
present.
   8
     The defendant’s claim would require proof beyond a reasonable doubt
for this one link in the chain, when it is clear from our case law that not
every step in a chain of custody needs to be proved beyond a reasonable
doubt; State v. Johnson, supra, 162 Conn. 231–33; a point that the defendant
concedes on appeal.
   9
     We note that the trial court charged the jury, in part, on the chain of
custody, stating: ‘‘Where . . . the state relies in whole or in part on circum-
stantial evidence to prove an element of a crime, although each link in the
chain of evidence to support it need not be proven beyond a reasonable
doubt, the cumulative impact of that evidence must, in order to support
that inference, convince you beyond a reasonable doubt that the element
has been proven.’’ This instruction was not objected to, and neither party
has addressed it in the arguments.